Citation Nr: 1514441	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for a left ear hearing loss disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2015.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a neck disorder has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO determined that service connection was not warranted for a low back disorder in a February 2001 rating decision; the Veteran did not appeal the decision. 

2.  Evidence associated with the claims file since the February 2001 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed low back disability was incurred during his active duty.

4.  The preponderance of the evidence is against finding that the Veteran has a hearing loss disability of the right ear as defined by VA regulations.

5.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed left hear hearing loss disability was incurred during his active duty.

6.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred during his active duty.


CONCLUSIONS OF LAW

1.  The evidence received since the February 2001 rating decision is new and material, and the claim for service connection a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Resolving doubt in favor of the Veteran, a low back disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  A right ear hearing loss disability was not incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

4.  Resolving doubt in favor of the Veteran, a left ear hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

5.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the Board's decision to reopen the previously denied claim for service connection for a low back disorder, and the decision to grant service connection for a low back disorder, left ear hearing loss disability, and tinnitus, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Concerning the claim for service connection for a right ear hearing loss disorder, the RO advised the Veteran in an April 2010 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had a VA compensation examination for hearing loss and tinnitus that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The examiner recorded the necessary auditory findings to properly adjudicate the claim for service connection for a hearing loss disability.  The Veteran has not alleged any prejudice in the examination, nor has he asked for any records to be obtained that have not been requested. 

The Veteran had a VA Board Videoconference Hearing in January 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claim.  The Veteran did not raise any new issues pertaining to these claims during the course of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

	A.  Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c) , a decision by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

	B.  Low Back Disorder

In the February 2001 rating decision, which denied service connection for a low back disorder, the evidence of record consisted of the Veteran's service treatment records, private treatment records, and VA treatment records. 

In a February 2001 RO decision, service connection for back pain was denied.  The evidence of record at the time consisted of the Veteran's service treatment records, private treatment records, and VA treatment records.  The RO noted that the Veteran was treated in 1979 for back pain while he was on active duty, and he was treated after discharge in 1983 and 1984 for back pain.  The RO denied service connection because it found that the Veteran did not have a chronic disability of the back which was incurred in or was otherwise related to military service.  The Veteran was properly notified of the February 2001 rating decision, and that decision became final based on the evidence of record at that time.  38 U.S.C.A. 
§ 7105(c) ; 38 C.F.R. § 20.1103. 

New and material evidence to reopen the claim for service connection for a low back disorder has been received.  Specifically, the Veteran has submitted a January 2015 letter from a private examiner which indicates that his current back difficulties are related to his active duty service.

Since the February 2001 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, lay statements, and testimony during a September 2014 Board hearing.  This evidence is new because it has not been previously submitted.  Further, the January 2015 letter is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  This evidence relates to an unestablished fact pertaining to the issue of service connection. 

The claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

III.  Service Connection Claims

	A.  Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b) , claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

	B.  Low Back Disorder

An undated service treatment record shows that the Veteran complained of pain in his back that increased on long periods of standing.  In July 1979, he complained of pain upon lifting  a lot of heavy equipment.  The treatment provider indicated that the Veteran had a lower back strain.  He again reported back pain in August 1979.  A service treatment record from October 1979 reflects that the Veteran had lumbago.  

Post-service, in December 1983, the Veteran was treated for lumbosacral pain.  The Veteran reported that he suffered a back injury during his time in the service.  He was treated for lower back pain again in August 1984; an X-ray was normal. He was treated for lower back pain in April 1985 and June 1986. An X-ray of the lumbar spine taken in August 1989 reflected a normal study.

A treatment record from April 1994 indicates that the Veteran had a recent thoracic strain.  In August 1998, he received a diagnosis of thoracic outlet syndrome. An X-ray of the lumbosacral spine taken in November 1998 showed no significant abnormality.

On VA compensation and pension examination in June 2010, the Veteran reported that his back pain began during the service after moving equipment for an inspection.  After performing an examination, the examiner diagnosed lumbar spine strain.  He specified that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis.  

In an August 2010 addendum, the examiner noted the Veteran's in-service treatment for back pain in 1979.  He noted the records from 1984 and 1985 which showed treatment for back pain.  However, the examiner found no current objective evidence that the documented episodes of back pain during and soon after the Veteran's military service were more than acute and transitory and that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed back condition was due to or the result of his active duty service.

At his January 2015 Board hearing, the Veteran reiterated that he injured his back by moving heavy equipment in service and that after service, he began seeing his family doctor for pain in 1983.  

In January 2015, T.D., the Veteran's spouse, recalled that the Veteran began to have trouble with his back while he was on active duty.  She said that doctors in the military could not find a reason for his back pain; he was given pain medication and sent home.  She said that he continued to see doctors for back pain after he left the military.

A private treatment record from January 2015 reiterates the Veteran's self-report of experiencing back pain while moving heavy equipment in June 1979.  The examiner indicated that he had reviewed the Veteran's military records, and they confirmed documentation of the back injury and subsequent treatment.  The examiner further found documentation of persistent back complaints and opined that the Veteran's back problem warranted service connection.

The evidence clearly shows that the Veteran was treated for a low back disorder while he was on active duty.  See service treatment records dated in July, August, and October 1979.  Further, he apparently has a current low back disorder.  See June 2010 VA examination report, January 2015 private treatment record.  The question remaining is whether the Veteran's current low back disorder is related to his in-service low back disorder.

Of probative value in the present case are the statements from the Veteran and his spouse.  These statements provide positive evidence of a continuity of low back symptomatology.  Laypersons may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The lay assertions are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current low back disability is productive of pain.  Thus, the Board finds that the Veteran's and layperson statements that his diagnosed low back disability is related to his service have some tendency to make a link between them more likely than it would be without such assertions.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Further, the January 2015 private examiner gave an opinion which supports the Veteran's claim.  He drew from the evidence and supported his conclusions.  Significantly, nothing within his report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  The Board therefore affords the January 2015 private nexus opinion significant probative value.

The June 2010 VA examiner said that it would be only with resort to mere speculation to opine whether or not the Veteran's currently claimed back condition was due to or the result of his active duty service.  Notably, this opinion weighs neither for nor against the claim, as it neither includes nor excludes the Veteran's service as an etiology for his current low back disorder.  As such, the medical opinions of record appear to be at least in equipoise.

In light of these medical opinions, and the competent and credible lay testimony of record, the Board finds that the Veteran's low back disorder cannot be disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

      C.  Hearing Loss and Tinnitus

Service personnel records reflect that the Veteran's military occupational specialty was 31J20, teletypewriter repairer.

On service entrance audiological examination in June 1976, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

On service audiological examination in June 1980, pure tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
10
10

A hospitalization record from August 1984 indicates that the Veteran had no loss of hearing.

On VA compensation and pension examination in June 2010, the Veteran complained of a bilateral hearing loss and constant bilateral ringing.  The Veteran reported that he worked in electronics while on active duty, and there was constant noise in the shop.  He also said that he shot on the range without ear protection while on active duty.  Post-service, he continued working in electronics.  He also had been a hunter, and he used saws and drills occasionally with ear protection.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
30
35
25
LEFT
15
20
30
60
55

Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  The examiner specified that the hearing loss thresholds for the right ear were not disabling per 38 C.F.R. section 3.385, and the Veteran suffered from sensorineural hearing loss in the left ear.  The examiner felt that she could not opine whether the current hearing loss and tinnitus were due to service without resort to mere speculation.

In an August 2010 addendum, the examiner noted that the configuration of the Veteran's current hearing loss was consistent with noise exposure; however, the status of the Veteran's hearing at his separation from service was unknown, and he reported post-service noise exposure.  Without a separation audiogram, the examiner felt he could not determine if the current hearing loss and tinnitus began as a result of military noise exposure.

In June 2011, the Veteran remarked that while on active duty, as a teletype repairman, he was constantly exposed to different noise levels.  

At his January 2015 Board hearing, the Veteran said that he was routinely exposed to loud noise while on active duty through his job as a teletype repairman.  He said that hearing protection was not issued or required.  The Veteran remarked that he still worked in electronics, but he used hearing protection.  He related that his hearing loss began in the 1980s.  

In January 2015, T.D., the Veteran's spouse, recalled that the Veteran started to lose his hearing about a year before he left the military.  She said that the Veteran reported a constant ringing in his ears while he was on active duty.

A February 2015 letter from P.M., D.O., indicates that the audiologist reviewed the Veteran's military audiological tests.  She commented that the readings, although normal, showed a progression in very mild hearing loss.  She also noted the Veteran's complaints of tinnitus.

As an initial matter, concerning the Veteran's right ear, the Board notes that none of the pure tone thresholds as recorded by any audiologist of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a hearing loss disability in the right ear for VA benefit purposes.  Without a diagnosis of a current hearing loss disability in the right ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for hearing loss, right ear.  

The Veteran is competent to report difficulty hearing in his right ear.  However, he is not competent to state that his right ear pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a right ear hearing loss disability for VA purposes.  

However, concerning the Veteran's left ear, the June 2010 VA audiological findings support the conclusion that the Veteran has a hearing loss disability in the left ear for VA compensation purposes, as he demonstrated an auditory threshold of 60 decibels at 3000 Hertz.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such hearing loss of the left ear and tinnitus are associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma while performing duties of his military occupational specialty as a teletypewriter repairman.  Significantly, the Veteran's DD Form 214 confirms that he was a teletypewriter repairman.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the Veteran's current left ear hearing loss disability and military service, the Board acknowledges that the June 2010 VA examiner felt that she could not opine whether the current hearing loss and tinnitus were due to service without resort to mere speculation.  Again, this opinion weighs neither for nor against the claim, as it neither includes nor excludes the Veteran's service as an etiology for his current left ear hearing loss and tinnitus.  It also does not account for the service treatment audiograms, which according to the February 2015 private audiologist, showed a progression in very mild hearing loss.

The Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing in his left ear and tinnitus as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his left ear and tinnitus, and the Board finds that his assertions are credible.  Additionally, the February 2015 private audiologist remarked on the in-service progression of a mild hearing loss.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current left ear hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for hearing loss disability of the left ear and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Remand is required in order to obtain a corrective VA examination and medical opinion which addresses the etiology of the Veteran's left ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his left ankle disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2.  Return the claims file and any other pertinent records to the physician who conducted the June 2010 VA ankle examination.  If he is not available, afford a new VA examination by an appropriate physician determine the etiology of the Veteran's left ankle disorder.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated studies, tests, and evaluations deemed necessary should be performed.

a) The purpose of the examination is to determine whether the Veteran has a left ankle disorder that had its onset during service or is related to any event, incident, or injury in service. 

b) The examiner must provide an opinion as to whether the Veteran has a current disorder, in this case meaning that which was diagnosed any time since February 2010, manifested by left ankle pain that had its onset during service or is otherwise related to the Veteran's service.

c) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

d) The examiner is advised that the courts of appellate jurisdiction (i.e., those that review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence.  The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record.  The courts have generally focused on the following questions:

* Whether the examiner showed a knowledge of the claimant's correct medical history;

* Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;

* Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;

* Whether the examiner responded to the Board or the RO's inquiry;

* Whether the examiner cited to, and discussed other medical opinions of record;

* Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any; and clinical experience. 

e) While the examiner is expected to review the claims file in its entirety, the Board calls attention to the following:

* A January 1981 service treatment record contains the Veteran's complaints of left ankle pain after running two miles.  The diagnosis given was a questionable sprain.
* A June 1986 private treatment record reflects that the Veteran fell on his left ankle.  He was treated for a left ankle sprain.

* On VA compensation and pension examination in June 2010, the Veteran did not recall an initial injury to his left ankle.  He currently experienced pain.  After performing an examination, the examiner gave a diagnosis of left ankle sprain.  He specified that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis.  The examiner felt that he could not opine whether the current left ankle sprain was due to service without resort to mere speculation.

* In an August 2010 addendum, the examiner noted the in-service treatment for a left ankle sprain in 1981.  He noted that the service records were otherwise silent for any ankle symptoms.  He found no current objective evidence that the Veteran's in-service left ankle sprain was more than acute and transitory.  As such, he said that that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed left ankle condition was due to or the result of his active duty service. 

* At his January 2015 Board hearing, the Veteran said that he injured his left ankle by stepping in a hole while running for physical training while on active duty.  

* In January 2015, T.D., the Veteran's spouse, recalled that the Veteran hurt his ankle after physical training while on active duty.  Post-service, she said that the Veteran was seen multiple times by doctors for ankle pain.  

f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on clinical experience, medical expertise, and established medical principles.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


